COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-018-CR
 
 
WILLIAM 
JAMES BRYANT                                                      APPELLANT
   
V.
 
THE STATE OF 
TEXAS                                                                  STATE
  
----------
FROM 
THE 78TH DISTRICT COURT OF WICHITA COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Dismiss.”  The motion complies 
with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
   
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
January 20, 2005.


NOTES
1.  
See Tex. R. App. P. 47.4.